          2:19-cv-01994-JFA       Date Filed 06/11/20     Entry Number 57        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA

    Kerwin E. Brown,                                        C/A No. 2:19-01994-JFA-MGB

                  Plaintiff,

    vs.
                                                                       ORDER
    Joseph W. Brown,


                  Defendant.


          Kerwin E. Brown (“Plaintiff”) proceeding pro se, filed this action pursuant to 42 U.S.C. §

1983 alleging that Officer Joseph W. Brown (“Defendant”) attacked him. (ECF No. 17). In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), D.S.C., the case was

referred to a Magistrate Judge for review.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss this action for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 52). The Report sets forth

in detail the relevant facts and standards of law on this matter, and this Court incorporates those

facts and standards without a recitation.

          On March 2, 2020, Defendant filed a motion to compel asserting that Plaintiff has failed to

comply with Defendant’s discovery requests which were served on Plaintiff on December 12,



1
 The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02(B)(2)(g) (D.S.C.). The Magistrate Judge makes only a recommendation to this
Court. The recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
charged with making a de novo determination of those portions of the Report and Recommendation
to which specific objection is made, and the Court may accept, reject, or modify, in whole or in
part, the recommendation of the Magistrate Judge, or recommit the matter to the Magistrate Judge
with instructions. See 28 U.S.C. § 636(b)(1).
      2:19-cv-01994-JFA         Date Filed 06/11/20      Entry Number 57         Page 2 of 2




2020. (ECF No. 41). On March 3, 2020, Defendant filed a motion to dismiss for lack of prosecution

based on Plaintiff’s failure to comply with the rules of discovery or the Court’s scheduling order.

(ECF No. 42). On March 4, 2020, the Court issued an Order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the dismissal procedure and the possible

consequences of failing to adequately respond to the pending motions. (ECF No. 43).

       On May 18, 2020, the Magistrate Judge issued a Report and Recommendation which

recommended this Court dismiss this action with prejudice for Plaintiff’s failure to prosecute or

comply with the Court’s orders. (ECF No. 52). The Magistrate Judge advised Plaintiff of his right

to object to the Report by June 1, 2020. However, to date, Plaintiff has failed to respond in any

way to the Court’s Orders or Defendant’s pending motions. In the absence of specific objections

to the Report of the Magistrate Judge, this Court is not required to give an explanation for adopting

the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation (ECF No. 52). Therefore, Plaintiff’s Complaint (ECF No. 17) is dismissed with

prejudice and without issuance and service of process. Defendant Joseph W. Brown’s Motion to

Dismiss for Lack of Prosecution (ECF No. 42) is granted.

       IT IS SO ORDERED.



June 11, 2020                                         Joseph F. Anderson, Jr.
Columbia, South Carolina                              United States District Judge
